Case 7:21-cv-00005 Document1 Filed 01/04/21 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WALLESCA PENZ,
Plaintiff, COMPLAINT

VS,

SUPERINTENDENT LEROY FIELDS,

Defendant.

 

INTRODUCTION

Plaintiff has pending a federal lawsuit alleging that Captain Al Washer engaged in quid
pro quo sexual harassment while she worked at Fishkill Correctional Facility in Dutchess
County, New York. After commencing that lawsuit, defendant failed and refused to provide
plaintiff with a warranted light duty assignment, derailing her career and causing her substantial
economic damages, and then refused to allow her to return to work once medically cleared,
further injuring her. He so acted in solidarity with Washer and to punish plaintiff from accessing

the federal court with and through her civil rights lawsuit.
PARTIES

1. Plaintiff, Wallesca Penz, is a female correction officer who resides and is employed in
this judicial district and has initiated a federal lawsuit alleging that defendant Washer engaged in

quid pro quo sexual harassment against her.

2. At all material times, defendant Superintendent Leroy Fields served as Superintendent

of Fishkill Correctional facility [FCF].
Case 7:21-cv-00005 Document1 Filed 01/04/21 Page 2 of 7

JURISDICTION

3. As plaintiff alleges that defendant retaliated against her for the filing of a federal
lawsuit seeking to vindicate federally-guaranteed rights, this Honorable Court has jurisdiction
over this action pursuant to 28 U.S.C. sections 1331 and 1343 and 42 U.S.C. sections 1983 and

1988.
FACTUAL ALLEGATIONS

4. In early June 2018, after years of complaining about his conduct to superiors at FCF,
plaintiff filed a lawsuit against Captain Al Washer in this court, 18 cv 4964 (VB). That lawsuit

is still pending and awaiting a trial scheduled in May 2021.
5. At the time this lawsuit was filed, defendant was Superintendent at Fishkill C.F.

6. Despite her repeated requests, defendant took no steps to investigate or punish Washer
or to insure that he desist from imposing himself upon plaintiff and interfering with the terms and
conditions of her employment or those of her husband, who also then worked as a Correctional

Officer at the facility.

7. Plaintiff's lawsuit received media coverage and the defendant knew both about the
lawsuit and its allegations of his role in failing to appropriately respond to Washer’s sustained
behavior which included numerous adverse acts/omissions which detrimentally affected

plaintiffs experience at work.

8. On February 7, 2019, after the lawsuit was initiated, an inmate attacked plaintiff while

they were both in the mess hall at FCF.
Case 7:21-cv-00005 Document1 Filed 01/04/21 Page 3 of 7

9. The inmate choked plaintiff from the front, causing her to fall and injure her lower

back, neck, and left knee and to sustain a concussion.

10. For the six months following this event, or into August 2019, plaintiff was out of

work on full salary.

11. In July 2019, plaintiff's doctors cleared her to return to work light duty, but

defendant refused to allow her to return to work at the Fishkill C.F..

12. By and at the time, defendant allowed other officers who had sustained work related
injuries and not filed lawsuits alleging violations of federal law in their working conditions to
return to work light duty.

13. A recent example at the same Correctional Facility is Officer Feijoo who was also
assaulted by an inmate from the same unit, choked and caused to suffer back, shoulder and knee
pain.

14, Defendant allowed this male officer, who has never filed a complaint of gender
discrimination or sexual harassment, to return to work after being out only for 5 months,
provided him with a light duty assignment and then, after six weeks, converted him to full duty.

15. As a consequence of defendant’s refusal to allow her to return to work light duty,

starting in August 2019, plaintiff received half pay and suffered substantial economic damages.

16. In April 2020, Dr. Adrienne Salamon, a board-certified neurologist, cleared plaintiff

to return to work full duty effective June 1, 2020.

17. At around the same time, Dr. Orsuville Cabatu, a Physical Medicine and
Rehabilitation Specialist who was treating plaintiff for injuries sustained during the inmate

attack, also cleared her to return to work full duty.
Case 7:21-cv-00005 Document1 Filed 01/04/21 Page 4 of 7

18. On May 21, 2020, Fishkill Correctional Facility, through its Medical Information
Officer, provided plaintiff with a receipt for medical/personal documentation showing her return

to work for light duty date as June 1, 2020.

19. The same day, plaintiff wrote defendant Fields, reiterating the allegations of her
pending federal lawsuit and requesting that she not be supervised by Washer or Deputy of
Security Urbanski and that she be placed on tour 2 to retain separation from the command of

these men while she was on light duty.

20. However, rather than returning plaintiff to full or light duty, defendant Fields

arranged an appointment for plaintiff with the Employee Health Services in Albany.

21. Such examinations were irregular and not routinely arranged for officers who

provide medical evidence of their fitness for light or for fully duty.

22, Defendant Fields arranged such an evaluation as a means of delaying and erecting an
obstacle to plaintiffs return to work and its mere arrangement signaled Employee Health

Services of his desire for it to disallow plaintiff to return to the workplace.

23. Evidence for this is found not only in the unusualness of the request for examination
but in the nature of the examination itself: on June 30, 2020, an EHS doctor spent about 10

minutes with plaintiff.

24, On July 20, 2020, plaintiff's employer summarily advised her that the physician
conducting this examination had as summarily deemed her unfit to perform the essential duties
of a Correction Officer with no elaboration as to what led to this conclusion or whether she could

perform, as she had requested, light duty.
Case 7:21-cv-00005 Document1 Filed 01/04/21 Page 5of7

25. DOCSS?’ Director of Personnel Kelly Ahearn advised plaintiff of this finding and

further that she could use her leave accruals, receiving half-pay until they were exhausted.

26. In addition, Ms. Ahearn further advised plaintiff that, should she be absent
cumulatively for two years and not be cleared to return to work, her employment could be

terminated pursuant to section 71 of the New York State Civil Service Law.

27. On July 23, 2020, Dr. Govindlal K. Bhanusali, an orthopedist, performed a second
IME of plaintiff for the Worker Compensation Board and recommended that plaintiff have a

functional capacity evaluation to see whether she could resume regular work.
28. Defendant Fields never sent plaintiff for such an evaluation.

29. During his examination, Dr. Bhanusali found no medical condition which would

preclude plaintiff from returning to work full duty.

30. Dr. Bhanusali recommended that plaintiff be permitted to resume full-time

employment on October 23, 2020, but defendant refused to allow her to do so.

31. Instead of returning her to work as recommended, on October 21, 2020, defendant
Fields had plaintiff, who had by then exhausted all her accruals, removed from DOCSS’ payroll

and, as a consequence, she lost her medical insurance.

32. Defendant Fields made the decision not to restore plaintiff to the payroll and to deny

her either light or full duty.

33. Defendant Fields so acted due to animus arising from her ongoing lawsuit against

Captain Washer.
Case 7:21-cv-00005 Document1 Filed 01/04/21 Page 6 of 7

34, Defendant Field’s failure to ever recommend any punishment for Washer for his
pattern of sexually harassing conduct toward plaintiff and other female subordinates confirms his
retaliatory animus toward Penz who he would have preferred not to continue employment at the

Fishkill C.F.

35. By dint of the treatment outlined above, defendant Fields caused plaintiff pecuniary

and other compensable damages arising from the emotional distress and mental anguish.
CAUSE OF ACTION
36. Plaintiff incorporates paras. 1-35 as if fully set forth herein.

37. By retaliating against plaintiff her the initiation of her lawsuit against Washer,
defendant violated plaintiff's right to access the federal court, as protected by the First
Amendment, and her right to be free of retaliation for her lawsuit alleging gender-based sexual
harassment, as guaranteed by the Fourteenth Amendment, both of which are clearly established
constitutional rights about which a reasonable Superintendent of a state correctional facility

would be apprised.
PRAYER FOR RELIEF

WHEREFORE, plaintiff prays that this Court accept jurisdiction of this matter, aware to
plaintiff compensatory and punitive damages, with pre- and post-judgment interest, to order
defendant to forthwith return plaintiff to her post, to award attorney’s fees and reasonably
incurred litigation costs to plaintiff and to enter any other order which the interests of law and

equity dictate.
Case 7:21-cv-00005 Document1 Filed 01/04/21 Page 7 of 7

Respectfully submitted,
4

MICHAEI¢tr-SUSSMAN [3497]

SUSSMAN & ASSOCIATES
PO BOX 1005

GOSHEN, NY 10924
(845)-294-3991
(845)-294-1623 (FAX)
Sussman! @frontiernet.net
Counsel for Plaintiff

Dated: January 4, 2021
